Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed April 5, 2022, claims 1-2 and 13-14 has been amended, and claims 1-24 are currently pending for examination.   

Response to Arguments
Regarding claim objections applicant’s arguments, see page 6 paragraph 3, filed April 5, 2022, with respect to claims 1 and 13 have been fully considered and are persuasive.  The claim objections of claims 1 and 13 have been withdrawn. 

Regarding 35 U.S.C. 103 applicant’s arguments, see page 6 paragraph 4 – page 8 paragraph 1, filed April 5, 2022, with respect to claims 1-3, 7-15 and 19-24 have been fully considered and are not persuasive.     

Regarding claims 1 and 13, the applicant first argued that, see page 7, “ … In claim 1, the second clock is running during the inactive state of the wireless communication device, and the drift of the second clock incurred while running during the inactive state is measured and the timing basis is restored based on the measured drift of the second clock. Both Lilja and Detwiler fail to teach measuring a drift of the second clock incurred while running during the inactive state. Lilja merely discloses a scheme for activating a device but, as Examiner indicates, fails to disclose calculating a correction measure/drift of the second clock. Detwiler does not mention about the drift of the local clock incurred while running during the inactive state of the device. Detwiler merely discloses tuning a local clock based on a frequency offset between the local clock and the reference clock. Detwiler fails to teach measuring a drift of the second clock incurred while running during the inactive state. 
The combination of Lilja and Detwiler fails to teach calculating a correction measure for restoring a timing basis and restoring the timing basis based on the correction measure, wherein the correction measure is a drift of the second clock incurred while running during the inactive state. Therefore, claim 1 and its dependent claims are not obvious over Lilja in view of Detwiler. 
Claim 13 includes similar limitations as claim 1. Therefore, claim 13 and its dependent claims are not obvious over Lilja and Detwiler for at least the reasons stated above. 
 
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Lilja clearly teaches, activating a first clock either after waking up from an inactive state of the wireless communication device or after powering up the wireless communication device, wherein a second clock is configured to run during the inactive state (see para. 0006-0007, Fig.1, para. 0027-0031, Fig.3, Fig.4, para. 0037-0038, detecting a communication event on the external communication bus at a wake up circuit while a host controller coupled to the external communication bus is in an inactive state; providing an interrupt signal to a processor of the communication device that is operating using a first clock signal running at a first clock rate from a first clock responsive to detection of the communication event by the wake up circuit; providing a clock enable signal from the processor of the communication device, responsive to the interrupt signal, to a second clock in an inactive state, the second clock being coupled to a second circuit of the communication device separate from the processor of the communication device; initiating active state operations of the second clock to generate a second clock signal at a second clock rate greater than the first clock rate responsive to the clock enable signal, also per para. 0028-0030, the 26 MHz clock 125 may be shut down during deep sleep mode and operations are then based on the 32 kHz clock 120. The RF circuit 110 provides a high frequency master clock signal (Clk) to the baseband circuit 105, based on a clock signal from the second clock 125. The high frequency master clock signal may be stepped up by the baseband circuit 105 to, for example, 104 MHz, for operations during an awake state); and Detwiler teaches calculating a correction measure for restoring a timing basis; and restoring the timing basis based on the measure (see Fig.1, para. 0024-0027, determining at a radio an offset between a local clock and a network clock, placing the local clock in a calibration mode, and calibrating the local clock using a radio link to reduce the offset (claim 1) / restoring the timing basis based on the correction measurement/calibrating, see also para. 0033-0034), wherein the correction measure is a drift of the second clock incurred while running during an inactive state (see Fig.1, para. 0027, in a calibration mode {an inactive state}, a local clock  determine or calculate a frequency offset between a reference clock {a drift} and the local clock and adjust tuning voltage of the local clock to have a lowest tunable offset, see also para. 0009-0012, clearly Detwiler teaches the correction measure is a drift of the second clock incurred while running during an inactive state, since the method provides good long-term frequency stability characteristics of a standard provided by a network, used to correct for the frequency offset of an oscillator positioned at a reference element {clearly inactive} or site to thereby reduce the need to manually calibrate the oscillator which permit a device to be calibrated with a remote reference signal, by correcting {the correction measure is a drift} for the frequency offset of an oscillator positioned at a reference element or site to thereby reduce the need to manually calibrate the oscillator, by correcting/calibrating the long-term frequency drift).

Regarding claims 2 and 14, the applicant further argued that, see page 8 paragraph 1, “ … With respect to claim 2, Detwiler fails to disclose a virtual timer that is a software-based timer calibrated based on a network reference frequency. Examiner does not specify any section of Detwiler for disclosing this feature. Lilja or Detwiler fails to disclose or teach that the timing basis is a virtual timer that is a software-based timer calibrated based on a network reference frequency. Therefore, claims 2 and 14 are not obvious over Lilja and Detwiler.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claims 2 and 14, Detwiler teaches, the timing basis is a virtual timer that is a software-based timer calibrated based on a network reference frequency (see Fig.1, para. 0027, in a calibration mode, a local clock determine or calculate a frequency offset between a reference clock and the local clock and adjust tuning voltage of the local clock to have a lowest tunable offset , see also para. 0010, 0011, permitting a device to be calibrated with a remote reference signal / utilizing a virtual timer that is a software-based timer calibrated, and per paragraph 0028 of instant application, “The virtual timer 110 is a software-based timer referring to a reference timer”, clearly Detweiler teaches a reference timer by disclosing, calibrating a device with a remote reference signal).

Under the broadest reasonable interpretation, the combination of the systems as disclosed Lilja and Detwiler by reads upon “a first clock for providing a first clock signal during an active state of the wireless communication device, wherein the first clock is configured to be inactive during an inactive state of the wireless communication device; a second clock for providing a second clock signal, wherein the second clock is configured to run during the inactive state; and a calibration unit configured to calculate a correction measure for restoring a timing basis either after waking up from the inactive state or after powering up the wireless communication device, and restore the timing basis based on the correction measure, wherein the correction measure is a drift of the second clock incurred while running during the inactive state” as recites in the claim.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7-15, and 19-24  are rejected under 35 U.S.C. 103 as being unpatentable over Lilja et al. (US Pub. No.: 2006/0075271), and further in view of Detwiler et al. (US Pub. No.: 2010/0310028).

As per claim 1, Lilja disclose  A method for clock calibration in a wireless communication device, the method comprising:
activating a first clock either after waking up from an inactive state of the wireless communication device or after powering up the wireless communication device, wherein a second clock is configured to run during the inactive state (see para. 0006-0007, Fig.1, para. 0027-0031, Fig.3, Fig.4, para. 0037-0038, detecting a communication event on the external communication bus at a wake up circuit while a host controller coupled to the external communication bus is in an inactive state; providing an interrupt signal to a processor of the communication device that is operating using a first clock signal running at a first clock rate from a first clock responsive to detection of the communication event by the wake up circuit; providing a clock enable signal from the processor of the communication device, responsive to the interrupt signal, to a second clock in an inactive state, the second clock being coupled to a second circuit of the communication device separate from the processor of the communication device; initiating active state operations of the second clock to generate a second clock signal at a second clock rate greater than the first clock rate responsive to the clock enable signal, also per para. 0028-0030, the 26 MHz clock 125 may be shut down during deep sleep mode and operations are then based on the 32 kHz clock 120. The RF circuit 110 provides a high frequency master clock signal (Clk) to the baseband circuit 105, based on a clock signal from the second clock 125. The high frequency master clock signal may be stepped up by the baseband circuit 105 to, for example, 104 MHz, for operations during an awake state); 

Lilja however does not explicitly disclose calculating a correction measure for restoring a timing basis; and restoring the timing basis based on the measure, wherein the correction measure is a drift of the second clock incurred while running during the inactive state.

Detwiler however disclose  calculating a correction measure for restoring a timing basis; and restoring the timing basis based on the measure (see Fig.1, para. 0024-0027, determining at a radio an offset between a local clock and a network clock, placing the local clock in a calibration mode, and calibrating the local clock using a radio link to reduce the offset (claim 1) / restoring the timing basis based on the correction measurement/calibrating, see also para. 0033-0034), wherein the correction measure is a drift of the second clock incurred while running during an inactive state (see Fig.1, para. 0027, in a calibration mode {an inactive state}, a local clock  determine or calculate a frequency offset between a reference clock {a drift} and the local clock and adjust tuning voltage of the local clock to have a lowest tunable offset, see also para. 0009-0012).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of calculating a correction measure for restoring a timing basis; and restoring the timing basis based on the measure, as taught by Detwiler, in the system of Lilja, so as to provide a novel method of calibrating a local radio reference clock for a radio operating in a radio network having a network reference clock, the method comprises the steps of determining at the radio an offset between the local clock and the network clock, placing the local clock in a calibration mode, and calibrating the local clock using a radio link to reduce the offset, see Detwiler, paragraphs 9-12.

As per claim 2, the combination of Lilja and Detwiler disclose the method of claim 1.

Detwiler further disclose wherein the correction measure is a drift of the second clock incurred while running during the inactive state, and the timing basis is a virtual timer that is a software-based timer calibrated based on a network reference frequency (see Fig.1, para. 0027, in a calibration mode, a local clock may determine or calculate a frequency offset between a reference clock and the local clock and adjust tuning voltage of the local clock to have a lowest tunable offset ). 

As per claim 3, the combination of Lilja and Detwiler disclose the method of claim 2.

Detwiler further disclose measuring a frequency offset of the first clock to the network reference frequency based on a signal received from a network; updating the virtual timer based on the frequency offset; measuring the drift of the second clock over a predetermined time interval based on the virtual timer while the wireless communication device is in an active state; and restoring the virtual timer based on the drift after the wireless communication device wakes up from the inactive state (see Fig.1, para. 0027, in a calibration mode, a local clock determine or calculate a frequency offset between a reference clock and the local clock and adjust tuning voltage of the local clock to have a lowest tunable offset). 

As per claim 7, the combination of Lilja and Detwiler disclose the method of claim 3.

Lilja further disclose wherein zero, one, or more than one inactive state of the wireless communication device exists during the predetermined time interval (para. 0010, 0014, Fig.3, para. 0036-0038, a wake up circuit is configured to generate an interrupt signal and provide the interrupt signal to a first circuit responsive to detection of a communication event on an external communication bus  when the first circuit is in an inactive state (claim 11)).
 
As per claim 8, the combination of Lilja and Detwiler disclose the method of claim 3.

Lilja further disclose wherein the predetermined time interval is set dynamically (see  para. 0010, 0014, Fig.3, para. 0036-0038, a wake up circuit is configured to generate an interrupt signal and provide the interrupt signal to a first circuit responsive to detection of a communication event on an external communication bus  when the first circuit is in an inactive state (claim 11)). 

As per claim 9, the combination of Lilja and Detwiler disclose the method of claim 1.

Detwiler further disclose wherein the correction measure is a frequency relation between the first clock and the second clock and the timing basis is a phase locked loop (PLL) for generating clock signals (see para. 0005, when a voltage controlled oscillator (VCO) forms a portion of a phase locked loop (PLL) circuit, the oscillation frequency of oscillating signals generated by the VCO are locked to that of a reference signal to which the VCO is operably responsive). 

As per claim 10, the combination of Lilja and Detwiler disclose the method of claim 9.

Detwiler further disclose wherein the frequency relation is measured after waking up from the inactive state or powering up the wireless communication device, and the PLL is controlled based on the frequency relation (see para. 0005, when a voltage controlled oscillator (VCO) forms a portion of a phase locked loop (PLL) circuit, the oscillation frequency of oscillating signals generated by the VCO are locked to that of a reference signal to which the VCO is operably responsive). 

As per claim 11, the combination of Lilja and Detwiler disclose the method of claim 9.

Detwiler further disclose, further comprising: receiving a network reference signal after adjusting the PLL; and controlling the PLL based on the network reference signal (see para. 0005, when a voltage controlled oscillator (VCO) forms a portion of a phase locked loop (PLL) circuit, the oscillation frequency of oscillating signals generated by the VCO are locked to that of a reference signal to which the VCO is operably responsive). 

As per claim 12, the combination of Lilja and Detwiler disclose the method of claim 9.

Detwiler further disclose wherein the first clock is not temperature compensated and the second clock is temperature compensated (see para. 0008, the performance of quartz oscillators is affected by temperature variation and the range of oscillator frequency as a function of the temperature of the oscillator). 

As per claim 13, claim 13 is rejected the same way as claim 1. Lilja further disclose  A device for clock calibration in a wireless communication device (see Fig.1, para. 0027, a USB supporting wireless modem device 100), the device comprising: a first clock for providing a first clock signal during an active state of the wireless communication device, wherein the first clock (Fig.1, para. 0027-0030, clock 120) ; a second clock (see Fig.1, para. 0028-0030, clock 125); and a calibration unit  (See Fig. 1, a USB control circuit 130). 

As per claim 14, claim 14 is rejected the same way as claim 2.

As per claim 15, claim 15 is rejected the same way as claim 3.

As per claim 19, claim 9 is rejected the same way as claim 7.
As per claim 20, claim 20 is rejected the same way as claim 8. 
As per claim 21, claim 21 is rejected the same way as claim 9.
As per claim 22, claim 22 is rejected the same way as claim 10.
As per claim 23, claim 23 is rejected the same way as claim 11. 
As per claim 24, claim 24 is rejected the same way as claim 12. 

Allowable Subject Matter
Claims 4-6 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (US Pub. No.:2016/0065358) – see para. 0130-0135, “an intermediate node firstly obtains, according to a local clock frequency of itself and an obtained a clock frequency of a previous node, a frequency offset of the intermediate node relative to the previous node, and then obtains, according to the frequency offset of the intermediate node relative to the previous node and an obtained frequency offset of the previous node relative to a master clock, a frequency offset of the intermediate node relative to the master clock, and transmits the frequency offset of the intermediate node relative to the master clock to a next node, so that a slave node can correct a clock frequency of the slave node or correct a clock frequency and time of the slave node according to the frequency offset of the intermediate node relative to the master clock. Since the frequency offset of the intermediate node relative to the master clock is measured, and a result is transmitted to the slave node, thus, the clock frequency may be corrected by the slave node, and clock synchronization precision is improved”.
Shen (US Pub. No.:2011/0066874) – see para. 0031, Fig.1, para. 0038-0043, “the clock calibration module 126 is a functional module that is operably coupled to the HPO 120, the electronic memory device 122, and the processor 124. More specifically, the calibration module 126 may be implemented in hardware and/or software and, furthermore, may be integrated with one or more of the HPO 120, the electronic memory device 122, and/or the processor 124. In other words, certain physical components or software instructions which impart functionality to the clock calibration module 124 may be physically combined with or stored within another component of the active communication mode module 114. The illustrated clock calibration module 126 includes a clock ratio algorithm 134 and a calibration factor algorithm 136”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469